﻿
I should like to congratulate you, Sir, on your election as President of the General Assembly. Apart from being a tribute to you personally, to your diplomatic talent and your sense of reason, your election honours the representative of a country whose prominent role and place in the Arab world and on the international scene are known to all.
May I also express our gratitude to the Secretary-General, Mr. Peres de Cuellar, whose indefatigable energy in the service of peace has given so many peoples grounds for hope, and which will have made its mark on our time.
The Organisation is welcoming seven new Members. This is a momentous event, one which is cause for celebration. Welcome to Estonia, Latvia and Lithuania. Their return to our midst redresses an injustice that had no equal and effaces the criminal act committed against these peoples.
Welcome to the great Korean people, heir to an ancient and distinguished civilisation, who come to the Organization through the separate admission of two States. We hope that they will thus find occasion for friendly dialogue, which will enable them to recover the unity to which they aspire.
Welcome to the Marshall Islands and to Micronesia. These two States will bring to the Organization the benefits of the ancient wisdom of the Pacific Islands.
The years 1989 and 1990 rang with the sounds of liberation - moments of historic happiness rarely encountered - and 1991 has seen the movement continue and amplify.
History has suddenly accelerated. A real revolution has radically altered our points of reference and swept away old habits. A new world is emerging. It will be based, members can be sure, on freedom, solidarity, security and the rule of law. 
In the course of the past year, freedom has continued to gain ground. Let us rejoice, for freedom is the sun that shines on our peoples: freedom for Kuwait, which was reinstated to sovereignty and independence - admittedly at the price of the use of force - thanks to the new capacity of the United Nations to further the rule of law; burgeoning freedom in South Africa, where the barriers of apartheid have at last been dismantled - may this impetus not be slowed; and hope of freedom and peace in Cambodia. Speaking from this rostrum in 1988, the President of the French Republic proposed an international conference to help this martyred country regain unity and peace.
	It has taken three years for the realities of the situation to prevail, three years of patient negotiations, three years of persistence; for the inevitability of discord seemed to impinge on the slightest progress. The convening of a conference on Cambodia will at last set the seal on a peace agreement. I should like to pay a tribute to Prince Sihanouk, President of the Supreme National Council, who is sitting in our midst at the head of the Cambodian delegation. His patience and sense of dialogue have once again revealed his qualities as a Head of State capable of reuniting a people and reconciling it with itself. I should like to wish a happy future to the people of Cambodia, whose suffering I shared and whose aspirations I hope to share.
- Freedom of choice offered to the peoples of Western Sahara through a referendum organised by the United Nations in accordance with the wish of all the parties concerned.
- Hope in the Middle East. After so many years of conflict and absence of understanding, the prospect of the convening of a peace conference provides the opportunity for a settlement based on law and justice, a comprehensive peace settlement, it should be recalled, which should therefore enshrine the right of all to live in peace within secure and recognized borders, by giving the Palestinians a land and a state. Yes, freedom for the Palestinian people.
- Freedom for Lebanon, which is dressing its wounds and putting an end to its strife. Let it affirm its sovereignty over the whole of its national territory by the disarmament of militia forces, the withdrawal of foreign troops and the implementation of Security Council resolution 425 (1978), Let it boldly address its task of reconstruction and quickly return to the path of democracy by holding free elections. Those are France's wishes for Lebanon, which is so close to it in heart, in mind and in history.
- Freedom too for Moscow, where democratic forces have swept away factions which thought they could use violence to impose the return of an order that had been driven from the scene but remains present in our memories, an order that has been overturned and condemned. Let us pay a tribute to those who threw up the barricades of freedom and confronted the threat so that the will of the people could prevail. Hai1 to the defenders of the White House of Moscow.
In Kuwait, in the Soviet Union and in the Baltic countries, freedom is gaining ground everywhere and democracy is smiling on peoples. The points marked with a cross on the map of oppression and tutelage are gradually fading, and as they fade the old world order, with its compromises and deadlocks, is disappearing. This transformation is taking place before our very eyes. Let us look directly at it. Hope is replacing threat, dialogue is being set in train beyond all expectations, and the world rings with the sound of statues being toppled.
But new clouds are already appearing on the horizon. Will we see those who are gaining their freedom and independence take the path of blind nationalism and make anachronistic territorial claims? Will the clash of interests take the place of ideological confrontations? Roads and struggles of this kind lead nowhere, as experience and history have taught us. Dictatorship, poverty, exodus and war are their end result. To avoid these dangers, we must devise formulas and solutions appropriate for our times. Let us begin by building new solidarities, and use the opportunity to turn towards the future.
With regard to building new solidarities, let us first speak of Europe. It is experiencing on its own soil the world's last great phase of decolonisation. I wish to state here that France will be at one with all peoples which choose to make their voice heard on the international scene and which peacefully and democratically express their resolve to accede to independence. For self-determination is indivisible; and it cannot be an object of bargaining. Let us recall a few simple rules that may help these movements to mature in harmony:
First, every people that wants it has the right to self-determination and sovereignty. Secondly, this presupposes a clear definition of the rights of minorities; we should think about the role the United Nations could play in this respect. Thirdly, it is essential to ensure respect for international treaties, and hence recognition of borders. Fourthly, borders may be changed only through dialogue or, failing that, through arbitration. Lastly, good neighbourly relations can be governed by freely accepted agreements.
What France has proposed for Yugoslavia holds true in a general way for everyone.
Let us spare ourselves a return to empires and opportunistic alliances in the twenty-first century. Let us note our regional complementarities, derive advantage from them and give them a context.
Is this, after all, not the purpose of the Community construction in Europe so well described just a moment ago by my colleague Mr. Van Den Broek? Why have we spent 40 years building a European Community - first of six, then of nine, and now of 12? Because we were convinced that peace, prosperity and our identity would be established in a lasting manner only through the sharing of our national sovereignties. Those who had doubts must now bow to the evidence. The European Community has become a benchmark for some and for others a source of admiration. The European Community owes it to itself to continue to astonish the world by pursuing its integration, planned for the end of 1991. Strengthened by a Germany at last reunited, the European Economic Community will continue its progress towards unity.
The new democracies of central and eastern Europe have understood this necessity of union and cooperation and have turned eagerly and hopefully to the Community. Within the Twelve, France in turn understands this request, this expectation, which it hopes will be answered as soon as possible by preparations for these countries' admission to the European Economic Community. This will of course take time. That is all the more reason to get down to the task right away.
But are we to do nothing during this period, leaving these democracies, which are so close to us, uncertain as to their future? Of course not. Europe needs a new pact right now.
Aware of the danger that still threatens it, can our continent - our ancient continent - rally to preserve the gains of the past few years and go forward? This is the essence of the confederation France has proposed. Our aim is to go beyond the logic of aid, which out of necessity has been the reason for most actions so far, in order to arrive at a real political, economic and social community on the continent, in the spirit of the founding fathers of a free Europe in the immediate post-war period.
It would be a paradox if just as this Europe - which will become more and more confederal - was taking shape, a parallel but contrary movement towards dismemberment and break-up were to prevail elsewhere. That is why we hope that the republics of the USSR succeed in exercising their new responsibilities and organising their relations as they intend to do, and succeed in defining, at the international level, as reason and the course of events dictate, the expression of their common interests and resolve. We hope they can do so with due respect for the principles and norms of security and stability accepted in Europe.
Yugoslavia, which is being torn apart, represents the other example of a necessary transformation. May the legitimate aspirations for freedom which are being expressed there take into consideration the interests of all. May the rights of minorities be preserved and the advantages of a space shared by ill the peoples of Yugoslavia be maintained and guaranteed. That, it seems to me, is the road to peace and regained prosperity. But none of this will be possible so long as the fighting persists. The conflagration is building and threatens to spread. Time is running out. Yugoslavia is heading deeper into an impasse. France believes it is incumbent on the United Nations to bring the parties to their senses by demanding compliance with the cease-fire, by showing them the way to dialogue and to negotiation that has been mapped out with their consent by the European Community, by saying to all that peace has its requirements, theirs and others'. France, which is the current President of the Security Council, will leave no stone unturned to achieve this end.
Can I fail to refer to the solidarity between the North and the South? No. The planet is one. Who can believe in a future in which less than one quarter of the world's population enjoys the benefits of progress while the remaining three quarters are abandoned to despair?
In the course of the past five years, Africa's gross national product has grown less quickly than its population. Today's 500 million Africans will be 1.5 billion in the year 2025, while the sources of financing are drying up. Net capital input fell in real terms from 1986 to 1990. World Bank and International Monetary Fund transfers are currently negative, with African countries paying back far more than they receive.
Without wishing to sound like an oracle, France has consistently spoken of this intolerable and inevitable trend in order to seek a greater effort of solidarity from the rich. My country senses it is being better heeded now, and I hope that is true. It welcomes this especially as another danger is threatening the developing countries: the danger of a society exploding in response to excessive demands.
It is appropriate, certainly, to ensure that the assistance to developing countries is well employed. That is the best way to generate official and private resources and to promote regional integration, which is still in its early stages.
In this respect, the Treaty for the Constitution of the Common Market of the South - the MERCOSUR Treaty - signed in March 1991, which groups Argentina, Brazil, Uruguay and Paraguay in a common market, is a good example of what has to be done. It should not remain an isolated instance. I am thinking it particular of Africa, where plans to set up a large common agricultural market should be pursued. The franc zone, with its single currency, offers a favourable terrain for such a market.
France, together with its European Economic Community partners, intends to support these efforts. It does not intend to render them useless by imposing requirements that go beyond what is reasonable.
Lastly, one cannot speak of solidarity without mentioning the environment. The international community has already held debates on and carried out research into this important subject. It has launched significant concrete programs. France welcomes, for example, the success of the initiative on the decision to protect Antarctica, which it took in 1989 together with Australia, subsequently joined by Italy and Belgium. The Madrid protocol, which will be signed on 4 October 1991, declares Antarctica to be a "natural reserve devoted to peace and science". This responds to the wishes of all those who desire to safeguard our common heritage, our planet. It should inspire other actions.
I believe that everything I have said is of a conservative nature. Yet the exacerbation of risks and the emergence of new dangers require us to think on a new scale and give free rein to our ambition.
Thus, we warmly welcome the United Nations Conference on Environment and Development, which is to be held at Rio de Janeiro in 1992 and to which France is lending its assistance and support. That Conference will be preceded by the meeting in Paris at the end of the year, called by the President of the French Republic, which will be attended by all the non-governmental organisations concerned.
The efforts to combat desertification, to preserve and harness the resources of the great forests and to protect the ozone layer, biological diversity and the seas and the oceans: these are subjects of pre-eminent interest to all mankind.
	
It. would be pointless to speak of the future of mankind without referring to security. The end of the cold war provides an exceptional opportunity, so let us seize it by pursuing disarmament world wide. In that sphere my country's policy is consistent with a number of principles that I would like to enumerate briefly.
The most important agreement on conventional arms reduction in Europe was signed at the Paris summit in 1990. Its ratification can wait no longer. Prance is committed to this and hopes that all the signatories will proceed to ratification, thus making it possible to move on to a new phase in these negotiations.
France duly welcomed the signing in Moscow of the strategic arms reduction Treaty - the START Treaty. The reduction of the strategic arsenals of the United States and the USSR, which will take several years, should be followed by new commitments now. France will join in the negotiations once those arsenals have been reduced to a level warranting our participation, under the terms set forth in this very Hall by the President of the French Republic in 1985.
For Europeans, the existence and availability of nuclear armaments raise specific problems which have emerged with the changes in the Soviet Union. France has asked that the four Powers concerned meet as early as possible to examine these problems together.
On a more general note, France is in favour of global disarmament. In June 1991 it made public its plan encompassing all aspects of security. It announced its decision to adhere to the nuclear non-proliferation Treaty. My country will submit the instruments of accession before the year's end.
Already, we are taking steps to exercise complete control over exports related to nuclear energy. France is in favour of finalising at an early date the convention on the final elimination of chemical weapons. It hopes that the convention will be signed next year. The treaty banning chemical weapons should be accompanied by appropriate means for monitoring compliance, without which its effectiveness will be compromised.  For while treaties prepare the way for security, it is confidence that creates it. There is no real confidence without control. The example of Iraq shows this only too well.
Strict compliance with accords and monitoring are the keystones of disarmament, and it is, in my view, for the United Nations to promote accession to these treaties, to monitor their implementation and impose penalties, where necessary, when agreements are violated. Let us, therefore, give the United Nations the means to carry out this task.
My concluding comments will concern strengthening the role of the United Nations. How can this be accomplished? Our Organisation, which is the universal expression of our solidarity, has done more in these past years than reflect our concerns. It has done more than it had done in past decades. With the backing of its Secretary-General and the determined support of the five permanent members of the Security Council, the United Nations has been a driving force. It has affirmed the law on numerous occasions and enforced compliance where necessary.
The United Nations perseverance on behalf of human rights prompted South Africa to move towards abolishing apartheid. The efforts to help restore democracy in Haiti, the part played in the peace process in El Salvador, the Secretary-General's peace plan of 21 May for Afghanistan are all initiatives that have marked for history the growing role of the United Nations.
But it is undoubtedly in regard to the Gulf crisis that the progress has been the most spectacular. The main point was to stop aggression and to lay the often innovative foundations for order through law.
The United Nations could not remain passive in the face of the tragedy which threatened the very existence of the Kurdish people. For the first time, through a Security Council resolution, the United Nations affirmed that the sufferings of a population justified immediate intervention. My country is proud to have proposed the adoption of resolution 688 (1991).
Yet, as members are aware, none of this could be taken for granted. Today the foundations of a new legal order, a new humanitarian order, have been laid. Why not adopt a code of conduct affirming the right to humanitarian assistance every time the integrity and survival of a people is threatened?
However, we must not lose sight of the fact that the progress that has been made is not sufficient to offset the reversals where these exist. If tomorrow, in the conflict between Israel and the Arab countries, the United Nations were to give up its efforts to require compliance with the principles which have earned it its success, it would quickly lose in credibility what it has earned in prestige. The Organization is too much a grande dame now to tolerate disrespect.
At a time when France holds the presidency of the Security Council, it is pleased and proud to contribute to the adoption of two important resolutions, which I hope will be adopted, on Yugoslavia and Cambodia.
More than ever before, the values which underlie the principles of our Organization are a benchmark. New States have joined us and others will follow. National minorities are claiming the right to preserve what constitutes their identity and cohesion. What are they doing? They look to the United Nations. Individuals are thirsting for justice. What do they do?
They invoke the United Nations moral jurisdiction. Never have democracy and human rights - the former thought by some to have been superseded and the latter considered by others the product of an impoverished mind - constituted such important guidelines for a world urgently seeking peace and prosperity.
Let us therefore prepare, clearly and with enthusiasm, for the great rendezvous of 1993s the World Conference on Human Rights, which will also be the rendezvous of democracy victorious.
It is there that, half a century after the cataclysm that shook the world, and the long night that deprived too many peoples of the light of freedom, our generation will finally be able to say: We have been worthy of mankind.
